Case 1:16-cr-00281-PGG Document 946 Filed 02/04/21 Page 1 of 4

To: Honorable Judge Paul G. Gardephe, U.S.D.J. - SDNY
500 Pearl Street

New York, NY 10007

From: Brandon Green Reg. No. 56400-054

Defendant, Pro Se

cc: AUSA Jessica Feinstein
Re: Case No. 16 Cr. 281--002 (PGG)

Date: January 31, 2021

NOTICE OF INFORMATION NOT SENT OR RECEIVED

Your Honor:

i'm writing you to follow up with this Court regarding my requests for information from, inter
alios, my previous attorneys and the Government. I'd like to inform this Court that | still have not
received all the information that | seek, and desperately need; therefore, I'm asking this Court for
assistance in obtaining this information, and to help ensure that I'm given adequate time to review such
before being required to submit to this Court my affidavit of facts setting forth my claims against the
attorneys who've represented me in this matter. Currently, there is a deadline of February 9, 2021,
which this Court previously set for me to submit my affidavit of facts; so, until | receive the information
'm lacking, the interests of justice will best be served by this Court granting me additional time to
submit my affidavit of facts.

To date, the Attorney Steven Witzel has sent me several documents and CDs containing what
appears to be most if not all the attorney Zoe Dolan's client file for me, among other things, and, several
_ but not all - of the admitted exhibits used at my trial. | just recently received this information, the mest
recent of which I received this past week, along with a letter from Mr. Witzel dated, January 27, 2021.
There is a lot of information here too; thousands of pages of documents, audio and video files, and
photographs. The trial here lasted nearly five (5) weeks, and involved several defendants, so, it should
come as no surprise to learn that the Record here is "extremely" extensive. Considering this, it will take

i
i

 

 
Case 1:16-cr-00281-PGG Document 946 Filed 02/04/21 Page 2 of 4

me some time to adequately review everything, so that | can meaningfully be heard with respect to all
my post-conviction claims that my rights have been violated, resulting in my being illegally and
moreover wrongfully convicted.

The claims I'm raising are serious, and a lot is at stake here: If sentenced, I'm facing a possible
minimum mandatory of 20 years imprisonment and could face up to life. Furthermore, the claims that
i'm raising here allege detrimental violations of my most fundamental and basic rights, in addition to
claims of crimes being committed by the Government and my own attorneys. This is serious, and half-
measures will avail nothing here. Instead, this Court - and all parties involved here - should be doing all
that's in their power to help correct these injustices.

The information that I've been requesting, but still have not received includes, but is not limited to,
the following:

1. My client file from the attorney(s) Eric R. Breslin, and Melissa S. Geller;

2. The Government's exhibit(s) relating to the August 3, 2010 Traffic Stop, to-wit: Government exhibit(s}
227, 228, and 236 (these are map(s) and photograph(s) of the Honeywell Complexes and surrounding
area in the Bronx, which were shown to Officer Sisco and other Government witnesses at trial (see trial
transcript (TT) Pg(s). 854, 2167-2168, 2836-2837),

3, Stipulations regarding the August 3, 2010 traffic stop: the stipulations entered between attorneys
Eric. R. Breslin and Melissa S. Geller, and the Government, stating that: "The parties have stipulated
that: 'The Bronx District Attorney's Office dismissed the state criminal charges resulting from the arrest
of Brandon Green on August 3, 2010.’ (Government Exhibit 1012) (see TT Pg. 2884);

A, The email(s) between my trial attorneys, Mr. Breslin and Ms. Geller, to the Government, where my
attorneys sent the information in their possession regarding the August 3, 2010 traffic stop and officer
Sisco, to comply with their discovery (Brady/Giglio) obligations, and, a list of exactly everything that was
sent to the Government by my attorneys regarding this;

5. Alist of all the information disclosed by the Government to my trial attorneys in connection with the
August 3, 2010 Traffic Stop, and Officer Sisco (the Government told the Court that they sent all of this
information to the defense)(see TT Pg.(s) 20-22);

i
it
i
5
|

 
Case 1:16-cr-00281-PGG Document 946 Filed 02/04/21 Page 3 of 4

6. Any and all letters submitted to the Court by my trial attorneys in connection with the August 3, 2010
traffic stop (on several occasions my trial attorneys told the Court that they would be submitting letters
to this Court regarding this traffic stop and the evidence and testimony associated with it) (see TT Pg(s).
18, and 26};

7. The letter submitted to this Court by my trial attorneys in connection with the August 3, 2010 traffic
stop, which Ms. Geller stated was submitted in error (see TT Pg. 19).

Furthermore, I've recently wrote this Court several times stating, among other things, that | still had
not received my client file from Mr. Breslin and Ms. Geller because, apparently, their client file, which
was ona USB flash drive that was sent to Ms. Dolan did not work, or otherwise contained no readable
data. As | stated in my previous letter to this Court, | wrote Mr. Breslin and Ms. Geller asking for my
client file, and informing them that if my client file was not received within five (5) days of receipt of the
date of the letter | sent them requesting such, that | would be filing a lawsuit and similar complaints. |
have still not received this information, in addition to everything else listed above.

Therefore, I'm respectfully asking this Court to please take Notice that I'm without this information,
and that | desperately need such in order to proceed here. | ask this Court to please help me to ensure |
receive this information by issuing any appropriate Orders, and/or granting any and all available relief
deemed appropriate here, to include extending this Court's current deadline of February 9, 2021, for me
to submit my affidavit of facts in support of my post-conviction claims of, inter alia, ineffective
assistance of counsel against my previous attorneys.

Sincerely,

 

Brandon Green Reg. # 56400-054
Defendant, Pro Se

MDC - Brooklyn

P.O. Box 329002

Brooklyn, New York 11232

 
 

Case 1:16-cr-00281-PGG Document 946 Filed 02/04/21 Page 4 of 4

fh oe

beamdan run Spy

Wc ee Pas Heine
Werngolirin, Veletigy (OE ka -

y bOK yVAN WL sao, CER Why PH 2:00 000 10007 R2305M 1 48844-15

CLERK'S Goh

BON on tev, ot Lav
soy Year) Grek A f
MOD
Ned pe WN wad], Sn

gq oooo 2214 babe

 

 

 
